DETAILED ACTION

	
REASONS FOR ALLOWANCE

	Claims 1-4, 6-7, 9, 14-17, 19-20, and 22 are allowed over the prior art of record.

 	The following is an examiner's statement of reasons for allowance:
	In interpreting the claims, in light of the specification the Examiner finds the claimed invention to be patentably distinct from the prior art of record. 
	
	The prior art discloses a machine learning model for predicting one or more metrics is run in a network which includes a centralized controller device interconnected with a plurality of edge devices. A batch version of the machine learning model that operates in batch mode is hosted at the centralized controller device. (see Mermoud, US 2015/0332165). Additionally, the prior art discloses a method that comprises obtaining time-series data for a given time range, wherein the time-series data comprises values for a network-site analytics metric for each of a plurality of sequential time steps across the given time range. (see Mathis, US 2015/0381648). However, the cited prior art, alone or in combination, does not teach or reasonably suggest in combination with the other claim limitations, “wherein the adjusting of the respective local reporting policy further comprises deactivating a local node having a determined weight parameter not meeting a first threshold thereby causing the deactivated local node to stop sending predictions to the master node, wherein the adjusting of the respective local reporting policy further comprises changing a frequency with which a local node sends predictions to the master node depending on (i) a prediction accuracy of the prediction(s) received from the local nodes, and/or (ii) the determined weight parameter(s)” as recited in the following limitations of Claim 1 (and the substantially similar limitations of independent Claim 14):

Dependent Claims 2-4, 6-7, 9, 15-17, 19-20, and 22 are allowable by virtue of its dependency upon allowable Independent Claims 1 and 14, respectively.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should clearly labeled “Comments on statement of Reason for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/Primary Examiner, Art Unit 2449